Citation Nr: 0431179	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-32 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service 
connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from November 1989 to July 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified at a video teleconference (VTC) hearing 
in August 2004 before the undersigned Veterans Law Judge, who 
is designated by the Chairman of the Board to conduct 
hearings pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony is associated with the 
claims file.


FINDINGS OF FACT

1.  A January 1991 rating decision denied service connection 
for a back disorder.  The basis of the decision was that, 
although a VA examination noted limitation of motion (LOM) 
and muscle spasm and diagnosed lumbosacral strain, residual 
of injury to back, the service medical records (SMRs) 
reflected no entries of findings or treatment for an 
underlying back disorder which corroborated the veteran's 
claim of having been injured while serving onboard ship.

2.  The veteran was notified of the decision in a letter 
dated in January 1991, and the veteran perfected an appeal to 
the Board.  In a decision dated in September 1993, the Board 
affirmed the January 1991 rating decision, and the veteran 
appealed the decision to the then named U.S. Court of 
Veterans Appeals (Court).  In an Order dated in September 
1995, the Court granted the Secretary of Veterans Affairs 
Motion for Summary Remand.  The September 1993 Board decision 
was vacated and the case remanded to the Board for further 
appellate review.

3.  In a decision dated in September 1998, the Board again 
denied the veteran's claim.  The bases of the Board's 
decision were: the most probative evidence in the veteran's 
case was that created contemporaneous with the veteran's 
service, which were the SMRs, and, despite numerous entries 
of the veteran's several complaints, were silent as to a 
complaint of back injury; and, the veteran's claim of an in-
service back injury were found incredible.

4.  There is no record of the veteran having appealed the 
September 1998 Board decision, and it became final in 
accordance with applicable law and regulation.  The September 
1998 Board decision is the last final decision on the issue 
of entitlement to service connection for a back disorder.

5.  The evidence submitted since the September 1998 Board 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim for entitlement to 
service connection for a back disorder and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim for entitlement to service connection for a back 
disorder has not been received.  38 U.S.C.A. §§ 
5103A(d)(2)(f), 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003).

In a letter dated in June 2002 (letter), the RO informed the 
veteran of the VCAA and VA's obligations under the act, to 
include the evidence needed to support her claim.  The letter 
specifically informed the veteran that her claim was 
previously denied and that she must submit new and material 
evidence and defined the meaning of new and material 
evidence.  As to who would obtain what part of the evidence 
needed, the letter informed the veteran that the RO would 
obtain any private treatment records she identified as 
related to this claim, provided she completed, signed, and 
returned, the enclosed VA Forms 21-4142 to authorize VA to 
obtain them on his behalf.  The letter also informed the 
veteran to tell of any additional information or evidence she 
desired obtained and to send the evidence needed as soon as 
possible, which the Board construes as reasonably informing 
her to submit any evidence in her possession.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); Opinion Of The 
General Counsel 1-2004 (February 24, 2004); Pelegrini v. 
Principi, 18 Vet. App. at 120-21; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained medical 
records maintained by the U.S. Postal Service (USPS) which 
were not already of record.  The Board notes the veteran's 
representative's assertion at the VTC to the effect that more 
assertive efforts should be expended to obtained putative 
treatment records generated in San Juan, Puerto Rico, during 
the veteran's active service.  The Board finds that this 
assertion was also disposed of in the September 1998 Board 
decision and further finds that the case file reflects that 
the veteran's treatment received in Puerto Rico was noted in 
her SMRs prior to her separation.  As such, all records 
obtained or generated have been associated with the claim 
file.  The Board finds that the RO has complied with the duty 
to assist.  38 C.F.R. § 3.159(c) (2004).

The veteran submitted her application to reopen her 
previously denied claim in May 2002.  The July 2002 rating 
decision determined that new and material evidence was not 
received to reopen the claim.

Factual background.

The veteran asserted that she injured her back aboard ship 
while picking up boxes and when she fell down some steps.  
The veteran asserted that she sought treatment for her injury 
but medical personnel either ignored her or insisted on 
treating her for a mental disorder.

The SMRs reflect numerous entries for complaints by the 
veteran of abdominal cramping and pain in her left lower 
quadrant.  The SMRs reflect that she was referred for 
physiological work-ups, to include gastrointestinal and 
gynecology, but no findings or diagnosis of an etiology for 
her many complaints were recorded in the SMRs.  Of all the 
entries in the SMRs, there are only two where the veteran 
specifically mentioned her back.

An entry of June 20, 1990, reflects that the veteran 
presented with a complaint of stomach pain of increasing 
severity after and during hard work.  The veteran described 
her pain as sharp in nature, that it moved from side to side, 
and that sometimes she felt it in her back.  The examiner 
noted voluntary guarding on physical examination and entered 
an assessment of probable dysmenorrhea.

An entry of July 3, 1990, reflects that, while assigned to 
the USS Platte, the veteran was admitted to a hospital in 
Puerto Rico for three days for suicide ideation.  The entry 
reflects that at the end of three days, the veteran was flown 
to the U.S. and admitted to the Portsmouth Naval Hospital, 
Portsmouth, Virginia.  The entry also reflects that there was 
no narrative or discharge note from the Puerto Rico inpatient 
treatment but "just a diagnosis of personality disorder with 
a recommendation for admin sep[aration]."  A patient 
questionnaire completed on the veteran that same date 
reflects that the veteran reported that she was at the 
hospital because of abdominal pains, which the psychiatrist 
in Puerto Rico related to the problems and stress she 
experienced aboard her ship.  The questionnaire reflects that 
the veteran denied any active pathology or symptomatology, to 
include the category of Muscles/bones.

The Narrative Summary reflects the veteran's admission 
diagnosis as personality disorder not otherwise specified 
with borderline and histrionic features.  The summary 
reflects that the veteran's medical history is significant 
only for the vague abdominal pains since she reported onboard 
ship, and that they were absent since she was sent from the 
ship.  The summary also notes that repeated medical 
evaluations prior to the July 1990 hospitalization failed to 
disclose an organic etiology.

Another entry of July 5, 1990, reflects that the examiner 
noted the veteran's multiple and vague complaints of gastric 
pain of several months duration,  and that her medical work-
up over the past months failed to detect organic etiology.  
The examiner observed that the veteran's symptoms required no 
further medical or psychiatric follow-up and that she was 
ready for discharge.

The SMRs reflect an entry of July 10, 1990, wherein the 
veteran presented at the emergency room with a complaint of 
intermittent abdominal pains since April 1990.  The veteran 
reported pain in her left lower quadrant which radiated to 
her left lower back.  The entry reflects that the veteran 
refused a pelvic examination though the examiner noted 
diffuse pelvic tenderness.

The July 1990 Report of Medical History reflects that the 
veteran denied recurrent back pain.  The July Report of 
Medical Examination for Administrative Separation reflects 
that the veteran's spine and other musculoskeletal system 
were rated as normal.

The September 1990 VA examination report reflects that the 
veteran reported complaints of pain in her lower abdominal 
left side and lower back on both sides.  The veteran reported 
to the VA examiner that she was hospitalized during her 
active service for pains related to her back, and that she 
injured her back lifting boxes in April 1990.  The examiner 
noted muscle spasms of the paraspinous muscles and LOM of the 
lumbar spine.  The veteran's forward flexion was to 55 
degrees and lateral rotation to 25 degrees, and that skin 
rolling over the lumbar region of the back causes skin 
tightening and discomfort.  An x-ray of the lumbar spine 
revealed no abnormality.  The examiner rendered a diagnosis 
of residual injury to back, lumbosacral strain associated 
with LOM of the lumbar spine.

The January 1991 rating decision reflects that the injury the 
veteran claimed to have sustained was not reflected in the 
SMR and service connection was denied.

In April 1993 the veteran provided testimony before a member 
of the Board at a Travel Board hearing.  At that time the 
veteran again related injuring her back while carrying boxes 
of food aboard ship, further stating that she fell down three 
or four stairs with boxes weighing 40 to 50 pounds in her 
hand.  April 1993 Transcript at 5-6.  She reported feeling 
sharp back pains that radiated to her legs and knees, 
sometimes to her neck and arms, and that the pain would wrap 
around into her abdominal area. April 1993 Transcript at 7- 
9.

The December 1997 VA examination report reflects that the 
veteran reported that she experienced chronic low back pain 
which she considered a residual of a fall on her buttocks 
during her military service.  The examiner noted that there 
was nothing in the veteran's SMRs to support that contention.  
The veteran reported that the pain radiated down both lower 
limbs posteriorly to the calf, and that she has to squat to 
pick up something instead of bending.  The examiner noted the 
veteran's gait to be normal in high heels.  There was LOM of 
the low back on flexion to 85 degrees, extension to 20 
degrees, and lateral flexion to 25 degrees bilaterally.  The 
examiner diagnosed chronic lumbosacral strain.

In an addendum of January 1998, the examiner noted MRI an 
examination report, which reflected a minimal disc bulge at 
L4-L5 and mild degenerative changes.  The examiner opined 
that the MRI findings did not explain the veteran's back 
symptoms and noted that the diagnosis remains chronic 
lumbosacral strain.

The September 1998 Board decision determined that, in light 
of the veteran's otherwise extensive SMRs, the veteran's 
claim of an in-service back injury lacked credibility.  The 
Board further determined that, in light of the extensive 
documentation in the SMRs, the diagnosis rendered at the 
September 1990 VA examination of a lumbosacral strain as a 
residual of back injury in service was rendered solely on the 
basis of the veteran's reported history, and it was not 
supported by the then evidence of record.

The new evidence received since the September 1998 Board 
decision consists of treatment records of the USPS, where the 
veteran was formerly employed, and the veteran's testimony at 
the September 2004 VTC.  A February 1997 entry in the USPS 
records reflects that the veteran reported having been 
involved in a motor vehicle accident the day prior, and that 
she felt achy over all parts of her body.  The veteran 
declined treatment and she was referred to her supervisor.  A 
May 1999 entry reflects the veteran as having reported an 
onset of back symptoms.  No comment as to a diagnosis or 
etiology is reflected.

A July 1999 VA MRI examination report reflects an impression 
of no change since the 1997 examination.

An April 2000 USPS letter, received by the RO in April 2003, 
reflects that the veteran was terminated due to her history 
of back symptoms and inability to meet the USPS physical 
requirements.

At the VTC, the veteran testified that she injured her back 
when she lifted a heavy box of food, and that she remembers 
falling down some steps.  She related that sought treatment 
aboard ship for pain which radiated down her legs to no 
avail.  The veteran related that she in fact sought treatment 
repeatedly but was treated nasty and told "it was nothing."  
According to the veteran, her pain finally got so bad that 
she was hospitalized in Puerto Rico.  The veteran related 
that her back pain had reached the point to where she did not 
care anymore and did not want to live any more.  And that is 
when her case became a psychological issue and medical 
personnel never focused on her back.  The veteran asserted 
that Navy medical personnel emphasized the issue as a 
personality disorder, and they "never dealt with my back 
injury."

The veteran's VA treatment records reflect general 
descriptions of her back disorder but reflect no comment or 
medical opinion as to etiology.

Analysis.

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2004); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).

"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156 (2003).  See Evans v. Brown, 9 Vet. App. 273, 284 
(1996), wherein the United States Court of Appeals for 
Veterans Claims (Court) held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that relates to 
an unestablished fact necessary to establish the claim, and 
which by itself or in connection with evidence previously 
assembled raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a) (2003).  Prillaman v. 
Principi, 346 F.3d 1362 (Fed. Cir. 2003).  Moreover, if it is 
determined that new and material evidence has been submitted, 
the claim must be reopened and considered on the merits.  See 
generally Elkins v. West, 12 Vet. App. 209 (1999); Winters v. 
West, 12 Vet. App. 203 (1999).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Id; Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Board notes the veteran's accredited representative's 
assertion in the statement in lieu of the VA Form 646 to the 
effect that the evidence is in equipoise, which would allow 
the veteran to prevail on the basis of receiving the benefit 
of the doubt.  The Board further notes that, the benefit-of-
the-doubt rule is not applicable to the issue of new and 
material evidence.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(Citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990)).  
Moreover, the evidence is not in equipoise.

The Board finds that new and material evidence has not been 
received to reopen the veteran's previously denied claim.  
38 C.F.R. § 3.156(a) (2004).  The only new evidence submitted 
since the September 1998 Board decision are the treatment 
records of the USPS, as those records were not considered by 
the Board in 1998.  They are not, however, material, as they 
do not address the unestablished fact of a back injury during 
the veteran's active service or even address any etiology of 
the veteran's back disorder which led to her termination.  
The one unestablished fact which the USPS records reflect is 
adverse to the veteran, and that is the 1997 entry which 
addresses her reported involvement in a motor vehicle 
accident.  The veteran's testimony is neither new nor 
material, as it primarily is a reiteration.

The veteran's testimony at the VTC was essentially the same 
as that offered at the April 1993 Travel Board hearing.  
Thus, the posture of the veteran's case has not changed at 
all.  She still maintains that she injured her back aboard 
ship in 1990, and her SMRs reflect no record of either a 
complaint of a back injury or treatment or diagnosis of one.  
The SMRs reflect that the two instances of the veteran having 
even mentioned her back were related to her having reported 
abdominal pain which radiated to her back.  Her SMRs document 
numerous visits to sick berth for complaints of abdominal 
related symptoms and her referral for complete medical work-
ups, until her separation for a personality disorder.  The 
veteran has not submitted any evidence to show that she in 
fact sustained a back injury during her active service.

Thus, none of the evidence submitted by the veteran since the 
September 1998 Board decision relates to an unestablished 
fact necessary to establish her claim, and which by itself or 
in connection with evidence previously assembled raises a 
reasonable possibility of substantiating her claim.  38 
C.F.R. § 3.156(a) (2004).


ORDER

New and material evidence to reopen a previously denied claim 
for entitlement to service connection for a back disorder has 
not been received.  The appeal is denied.



	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



